Title: 1779. Feb. 11.
From: Adams, John
To: 


       When I arrived in France, the French Nation had a great many Questions to settle.
       The first was—Whether I was the famous Adams, Le fameux Adams? —Ah, le fameux Adams?—In order to speculate a little upon this Subject, the Pamphlet entituled Common sense, had been printed in the Affaires de L’Angleterre et De L’Amérique, and expressly ascribed to M. Adams the celebrated Member of Congress, le celebre Membre du Congress. It must be further known, that altho the Pamphlet Common sense, was received in France and in all Europe with Rapture: yet there were certain Parts of it, that they did not choose to publish in France. The Reasons of this, any Man may guess. Common sense undertakes to prove, that Monarchy is unlawful by the old Testament. They therefore gave the Substance of it, as they said, and paying many Compliments to Mr. Adams, his sense and rich Imagination, they were obliged to ascribe some Parts to Republican Zeal. When I arrived at Bourdeaux, All that I could say or do, would not convince any Body, but that I was the fameux Adams.—Cette un homme celebre. Votre nom est bien connu ici.—My Answer was—it is another Gentleman, whose Name of Adams you have heard. It is Mr. Samuel Adams, who was excepted from Pardon by Gen. Gage’s Proclamation.—Oh No Monsieur, cette votre Modestie.
       But when I arrived at Paris, I found a very different Style. I found great Pains taken, much more than the Question was worth to settle the Point that I was not the famous Adams. There was a dread of a sensation—Sensations at Paris are important Things. I soon found too, that it was effectually settled in the English News Papers that I was not the famous Addams. No body went so far in France or Ingland, as to say I was the infamous Adams. I make no scruple to say, that I believe, that both Parties for Parties there were, joined in declaring that I was not the famous Adams. I certainly joined both sides in this, in declaring that I was not the famous Adams, because this was the Truth.
       It being settled that he was not the famous Adams, the Consequence was plain—he was some Man that nobody had ever heard of before —and therefore a Man of no Consequence—a Cypher. And I am inclined to think that all Parties both in France and England—Whiggs and Tories in England—the Friends of Franklin, Deane and Lee, differing in many other Things agreed in this—that I was not the fameux Adams.
       Seeing all this, and saying nothing, for what could a Man say?— seeing also, that there were two Parties formed, among the Americans, as fixed in their Aversion to each other, as both were to G.B. if I had affected the Character of a Fool in order to find out the Truth and to do good by and by, I should have had the Example of a Brutus for my Justification. But I did not affect this Character. I behaved with as much Prudence, and Civility, and Industry as I could. But still it was a settled Point at Paris and in the English News Papers that I was not the famous Adams, and therefore the Consequence was settled absolutely and unalterably that I was a Man of whom Nobody had ever heard before, a perfect Cypher, a Man who did not understand a Word of French—awkward in his Figure—awkward in his Dress—No Abilities—a perfect Bigot—and fanatic.
      